PETERSON, Judge.
Auto-Owners Insurance Company (Auto-Owners) seeks certiorari review of the trial court’s order in a personal injury action (circuit court case number 89-1255-CA-01) requiring it to defend the interests of David Goodwin, a defendant in that action. We grant certiorari and quash the order.
In a separate declaratory judgment action (circuit court case number 89-1494-CA-91) before the trial court, David Goodwin obtained an order requiring Auto-Owners to defend his interests in case number 89-1255. The declaratory judgment is now on appeal and a stay of the final judgment was granted on October 14, 1991, in this court’s case number 91-1427. When Auto-Owners failed to provide a defense, the trial court in the personal injury action entered the order although Auto-Owners had never been made subject to the trial court’s jurisdiction in that action.
Due process requires that, if Auto-Owners is to be ordered in the personal injury action to undertake the defense of Goodwin, it must be made a party to that action and served with process. This must be accomplished although the issue of whether the defense must be provided has been litigated previously. The issue need not be relitigated, but Auto-Owners must be subject to the jurisdiction of the court. A trial judge lacks jurisdiction to determine matters until a jurisdiction over the person is acquired. Florida Power & Light Co. v. Canal Authority of State of Florida, 423 So.2d 421 (5th DCA 1982), review denied, 434 So.2d 887 (Fla.1983). While the declaratory judgment action was ancillary or collateral to the main personal injury action, it was separate and distinct from the main action and was never consolidated with it. See Space Coast Credit Union v. The First, F.A., 467 So.2d 737 (Fla. 5th DCA 1985). Service of process in the ancillary declaratory judgment action will not act as a substitute for service in the main personal injury action.
The order in this action requiring Auto-Owners to defend David Goodwin is quashed, and we remand for further proceedings.
Certiorari GRANTED; order QUASHED; REMANDED.
GOSHORN, C.J., and DIAMANTIS, J., concur.